Citation Nr: 0834364	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of the reduction of the 60 percent disability 
rating assigned to service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in December 2007 and April 2008 
following a Remand by the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
October 2005.  This matter was originally on appeal from 
rating decisions of the Lincoln, Nebraska, VA Regional Office 
(RO).

In an October 2004 Remand, the Board added the issue of 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine noting that the 
veteran's notice of disagreement with the reduction from 60 
percent to 20 percent for service-connected degenerative disc 
disease of the lumbar spine could also be construed as a 
notice of disagreement with the 20 percent rating assigned at 
that time.  Where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, then VA is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  However, in this case, the Board notes 
that the veteran is seeking restoration of a 60 percent 
disability evaluation for this service-connected degenerative 
disc of the lumbar spine and has maintained that a 60 percent 
rating is warranted.  As set out in detail below, the 
previously assigned 60 percent disability rating has now been 
restored for the entire period under consideration.  As the 
veteran has not contended that a rate higher than 60 percent 
for his service-connected degenerative disc disease of the 
lumbar spine is warranted, the issue of entitlement to an 
evaluation for service-connected degenerative disc disease of 
the lumbar spine is moot.


FINDING OF FACT

The January 7, 2003 and February 10, 2003, rating decisions 
that increased the disability ratings degenerative disc 
disease of the lumbar spine to 20 percent and 60 percent, 
respectively, did not contain clear and unmistakable error 
(CUE).


CONCLUSION OF LAW

The reduction of the veteran's evaluation for degenerative 
disc disease of the lumbar spine from 60 percent to 20 
percent was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2007 and April 2008 Remands, 
the RO issued an additional VCAA notice letter, obtained 
additional VA medical reports, made a determination whether 
any VA medical reports dated prior to September 23, 2002, 
qualify as an information claim for an increased rating for 
degenerative disc disease of the lumbar spine, scheduled a VA 
examination, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's December 2007 and April 
2008 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Board observes that in light 
of the favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  
   
II.	Historical Background
  
Service connection for degenerative disc disease of the 
lumbar spine was granted in a December 1997 rating decision, 
and a 10 percent evaluation was assigned from November 20, 
1995.  The appellant appealed the evaluation assigned.  In an 
April 1999 decision, the Board denied an evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine.

In correspondence received from the appellant's attorney, 
received on October 31, 2002, an increased evaluation for 
degenerative disc disease of the lumbar spine was requested.  
In January 2003, the RO increased the evaluation to 20 
percent effective from October 31, 2002.  The appellant filed 
a notice of disagreement in February 2003; and in a February 
2003 rating decision, a 60 percent evaluation was assigned 
for degenerative disc disease of the lumbar spine, effective 
from October 31, 2002.  

In a June 2003 rating decision, the RO determined that a 
clear and unmistakable error was contained in the January 
2003 and February 2003 rating decisions, and proposed to 
reduce the 60 percent evaluation assigned for degenerative 
disc disease of the lumbar spine.  The June 2003 decision 
noted that the RO erred in having applied the incorrect 
(former) criteria for rating back disabilities.  In January 
2004, the RO implemented the reduction, and assigned a 20 
percent rating for degenerative disc disease of the lumbar 
spine, from April 1, 2004.

In October 2004, the Board remanded the matters to the RO for 
further development.  The case was returned to the Board for 
further appellate review, and in an October 2005 decision, 
the Board denied the appellant's appeal, determining that the 
reduction from 60 percent to 20 percent was supportable and 
that a preponderance of the evidence was against a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine.  The appellant appealed the Board's October 
2005 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

In vacating the Board's October 2005 decision, the CAVC, in a 
May 2007 decision, stated the following:

The record indicates that the appellant 
has continuously received VA treatment 
for his condition since January 2001.  R. 
at 107, 114.  In particular, the 
appellant apparently received treatment 
for a variety of back ailments between 
January 2001 and April 2002, diagnosed as 
cervical spinal stenosis, bulging discs, 
herniated nucleus pulposus of the 
lumbosacral spine, cervical spondylosis, 
and degenerative changes of the 
lumbosacral spine.  R. at 125, 133, 137, 
148, 152." Nitsch v. Nicholson (No. 05-
3302 ) at 1-2 (2007).

Essentially, the Court stated that each time the appellant 
sought treatment at a VA facility it may have represented an 
informal claim.  See 38 CFR § 3.155 (c) and 3.157.  

The Board remanded the claim so that the RO could consider 
all of the VA medical reports, dated prior to September 23, 
2002, and make a determination as to which of the reports, if 
any, qualify as an informal claim for an increased rating for 
degenerative disc disease of the lumbosacral spine, to 
include any neurologic impairment; and if any informal claim 
is identified, the applicable criteria could be considered 
for the relevant period.

In addition, the Board remanded the claim so that the RO 
could schedule the appellant for a VA orthopedic examination 
to determine the degree of impairment due to degenerative 
disc disease of the lumbar spine, and request an opinion as 
to the impact of lumbar spine degenerative disc disease on 
the appellant's employability and any dates upon which any 
increase or decrease in the degree of impairment occurred. 

In April 2008, the case was returned to the Board without the 
required development completed, and the Board was required to 
Remand again for the development required in the December 
2007 Board Remand.

III.	Propriety of the Reduction of the 60 Percent 
Disability Evaluation

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).  Initially, the Board notes that the RO did not reduce 
the veteran's disability evaluation for his service-connected 
degenerative disc disease of the lumbar spine based on a 
showing of improvement.  Instead, the RO determined that 
rating decision that granted the 60 percent disability rating 
contained clear and unmistakable error. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes CUE, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

In the May 14, 2007, United State Court of Appeals for 
Veterans Claims (Court) Memorandum Decision, the Court raised 
three questions:  When was the veteran's increased rating 
claim for degenerative disc disease filed?  What versions of 
Diagnostic Code 5293 were in effect while the claim was 
pending?  Did the Board select and apply the correct one?

With respect to the question of when the veteran filed his 
increased rating claim for degenerative disc disease, an 
April 1, 1999 Board decision denied a rating in excess of 10 
percent for the veteran's degenerative disc disease of the 
lumbar spine.  This decision was not appealed.  Thus, the 
question is whether a claim for increased rating for 
degenerative disc disease of the lumbar spine was filed after 
the April 1, 1999 Board decision and prior to October 31, 
2002.  

As noted above, the Court noted that the record indicates 
that the veteran has continuously received VA treatment for 
his condition since January 2001 and had apparently received 
treatment for a variety of back ailments between January 2001 
and April 2002.  

Once a formal claim for compensation has been allowed, 
receipt of report of examination or hospitalization by VA 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service- connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The Board notes that VA treatment records dated from January 
2001 to January 2003 from Grand Island NWIHS have been 
obtained and associated with the claims file.  An April 16, 
2002 addendum noted that CT of the abdomen revealed diffuse 
fatty infiltration of the liver and degenerative changes 
lower lumbar spine.  

The question then becomes whether the CT report dated April 
15, 2002, can be construed as an informal claim for increased 
rating for degenerative disc disease of the lumbar spine.  As 
noted above, pursuant to 38 C.F.R. § 3.157, the date of VA 
outpatient examination will be accepted as the date of 
receipt of the claim, but only when such report relates to an 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination or treatment.   

The April 16, 2002, CT of the abdomen which revealed 
degenerative changes lower lumbosacral spine can be 
considered a report of CT examination.  In addition, the 
letter from the veteran's representative received on October 
31, 2002, stating that the veteran's back problems had gotten 
worse, was received within one year from the April 16, 2002, 
CT of the abdomen.  Thus, viewing the evidence in a light 
most favorable to the veteran, the Board finds that an 
informal claim for increased rating for the veteran's 
degenerative disc disease of the lumbar spine was received on 
April 16, 2002.

With respect to the question of what versions of Diagnostic 
Code 5293 were in effect while the claim was pending, the 
criteria for evaluating spinal disabilities were amended, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 
458 (2003), respectively.  When a law or regulation changes 
while an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See VAOPGCPREC. 3- 2000 (April 10, 2000).  The 
amendment effective September 23, 2002 concerned revisions to 
old Diagnostic Code 5293, which provided the criteria for 
intervertebral disc syndrome (IDS).  The current version of 
the revised criteria, which evaluate various types of spine 
disabilities, is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  Because the veteran's claim for increased 
rating for degenerative disc disease of the lumbar spine was 
received prior to September 23, 2002, both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of September 26, 2003.    
.  
The June 2003 and January 2004 rating decisions proposed to 
reduce, and then reduced, the 60 percent evaluation to 20 
percent entirely on the basis that the January 2003 and 
February 2003 rating decisions which granted 20 percent and 
60 percent evaluations, respectively, used the incorrect 
rating criteria, i.e., the criteria in effect prior to 
September 23, 2002.    

As the Board has determined that an informal claim for 
increased evaluation for the veteran's degenerative disc 
disease of the lumbar spine was received prior to September 
23, 2002, the Board cannot find that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Thus, the Board does not find 
CUE in the January 2003 or February 2003 ratings decisions.    

Accordingly, the Board finds that the award of a 60 percent 
disability rating for degenerative disc disease of the lumbar 
spine was reduced improperly.  There was a basis for the 
grant of the 60 percent disability rating, and no error was 
made in applying the spine regulations in effective prior to 
September 23, 2002.  In addition, to attack whether the 
evidence was insufficient to warrant a 60 percent disability 
rating would require a weighing of the evidence, which is not 
permitted in a CUE determination.




ORDER

Entitlement to restoration of a 60 percent evaluation for 
service-connected degenerative disc disease of the lumbar 
spine is granted effective October 31, 2002.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


